                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

   LIONEL HOLLOWAY,
       Petitioner,
                                                         Criminal No. ELH-09-0363
       v.
                                                         Related Civil No.: ELH-19-2243
   UNITED STATES OF AMERICA,
       Respondent.

                                        MEMORANDUM

       This Memorandum resolves a third petition filed by Lionel Holloway under 28 U.S.C.

§ 2255. ECF 70 (the “Petition”). The government has moved to dismiss the Petition as an

unauthorized, successive Petition. ECF 76 (the “Motion”). Holloway has replied. He asserts:

“Since the actual innocence claim could not have been raised prior to the holding in Rehaif v.

United States, 139 S. Ct. 2191 (2019), the pending motion is not ‘second or successive.’” Id. at 1.

       No hearing is necessary to resolve the Petition. For the reasons that follow, I shall grant

the Motion.

                                   I.      Procedural Summary

       On October 2, 2009, Holloway pleaded guilty to a single-count indictment pending against

him, which charged him with being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). ECF 18. The plea was entered pursuant to a plea agreement. ECF 19. Judge William

D. Quarles, Jr., to whom the case was then assigned, presided.1




       1
         On September 25, 2015, after Judge Quarles retired, the case was reassigned to Judge J.
Frederick Motz. See Docket. Due to the retirement of Judge Motz, the case was reassigned to me
on August 2, 2019. See Docket.
       Sentencing was held on September 13, 2010, before Judge Quarles. ECF 31. Holloway

was found to be an Armed Career Criminal and was sentenced to the mandatory minimum term of

imprisonment of 180 months. ECF 35. Holloway then filed an appeal to the Untied States Court

of Appeals for the Fourth Circuit. ECF 37. That court affirmed his conviction on May 25, 2011.

ECF 47.

       On September 25, 2015, Holloway filed his first post-conviction motion, pursuant to 28

U.S.C. § 2255. ECF 49. Judge Motz denied that motion on February 9, 2016. ECF 55.

       Holloway filed a second § 2255 Motion on June 22, 2016. ECF 59. And, on October 12,

2016, Holloway filed a Motion for Authorization to File Successive Application for Post-

Conviction Relief with the United States Court of Appeals for the Fourth Circuit. In re: Lionel

Holloway, No. 16-3095, Doc. 2. On November 2, 2016, the Fourth Circuit denied Holloway’s

request. Id., Doc. 8. On January 12, 2017, Judge Motz denied Holloway’s second § 2255 motion.

ECF 65.

       On August 2, 2019, Holloway filed a third, successive § 2255 Motion. He seeks relief

under the United State Supreme Court’s recent ruling in Rehaif, 139 S. Ct. 2191. ECF 59.

                                         II.     Discussion

       In the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which amended

28 U.S.C. §2255, Congress imposed “stringent limitation[s] on a federal prisoner’s ability to bring

a ‘second or successive’ post-conviction motion pursuant to § 2255.” United States v. Emanuel,

288 F.3d 644, 647 (4th Cir. 2002). First, the AEDPA requires that a successive § 2255 motion

“must be certified…by a panel of the appropriate court of appeals…” 28 U.S.C. § 2255(h); see

also United States v. Poole, 531 F.3d 263, 266 n.4 (4th Cir. 2008). Second, the court of appeals

may only certify a successive § 2255 motion if the petitioner (1) has newly discovered evidence



                                                2
or (2) relies “on a new rule of constitutional law that the Supreme Court has made retroactively

applicable to collateral proceedings.” Emmanuel, 288 F.3d at 647; see also 28 U.S.C. § 2255(h).

Thus, even if there were merit to Petitioner’s claim, Congress has expressly stated that a successive

§ 2255 petition cannot be heard without certification from the appropriate appellate court.

        Petitioner has filed two prior § 2255 petitions. And, Holloway has not obtained pre-filing

authorization from the Fourth Circuit for his third Petition, despite the fact that he clearly has

knowledge that one is required, given the history of the case.            Without such pre-filing

authorization, “the district court lacks jurisdiction to consider a [successive] application…” United

States v. Winestock, 340 F.3d 200, 205 (4th Cir. 2003); see also 28 U.S.C. § 2255. In other words,

the statute does not dispense with the pre-filing authorization requirement, even if a new right has

been recognized by the Supreme Court.

        Accordingly, § 2255(h) requires this Court to dismiss Petitioner’s § 2255 Petition, for lack

of jurisdiction.

                                            III.   Conclusion

        For the foregoing reasons, I shall grant the government’s motion to dismiss. ECF 70. The

Petition is dismissed, without prejudice.

        Rule 11(a) of the Rules Governing Section 2254 Cases provides that the district court “must

issue or deny a certificate of appealability when it enters a final order adverse to the applicant.”

Because the accompanying Order is a final order adverse to the applicant, 28 U.S.C. § 2253(c)(1)

requires issuance of a certificate of appealability before an appeal can proceed.

        A certificate of appealability may issue if the prisoner has made a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When a district court rejects

constitutional claims on the merits, a petitioner may satisfy the standard by demonstrating that



                                                   3
“reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a petition is denied on procedural

grounds, the petitioner may meet the standard by showing that reasonable jurists “would find it

debatable whether the petition states a valid claim of the denial of a constitutional right” and

“whether the district court was correct in its procedural ruling.” Id.

       Holloway has failed to satisfy this standard. Therefore, a certificate of appealability shall

not issue.

       An Order follows.



Date: November 27, 2019                                      /s/
                                                      Ellen L. Hollander
                                                      United States District Judge




                                                 4
